UNITED STATES DISTRICT COURT 
                                  FOR THE DISTRICT OF COLUMBIA 
 
 
MELVIN CROSBY‐BEY                      ) 
a.k.a. ANTHONY CROSBY‐BEY,             ) 
                                       ) 
            Petitioner,                ) 
                                       ) 
            v.                         )       Civil Action No.  11‐0627 (RLW) 
                                       ) 
                                       ) 
UNITED STATES PAROLE                   ) 
COMMISSION et al.,                     ) 
                                       ) 
            Respondents.               ) 
 
 
                                            MEMORANDUM 

       By Order of July 26, 2011, Petitioner was directed to respond to Respondents’ motion to

dismiss this habeas corpus action by August 24, 2011. He was advised that the failure to respond

could result in the granting of the motion as conceded. Petitioner has neither filed a response nor

sought additional time to do so. Therefore, the Court will grant Respondents’ motion as

conceded and dismiss the case. A separate Order accompanies this Memorandum. 

                                                      ________/s/____________ 
                                                      ROBERT L. WILKINS 
                                                      United States District Judge 
Date:  September 2, 2011